DECISION AND JUDGMENT ENTRY
{¶ 1} This is an accelerated appeal from a judgment of the Lucas County Court of Common Pleas which granted the summary judgment motion of defendant-appellee, Lakefront Lines, Inc., and thereby denied the claim of plaintiff-appellant, Rhetta Stegall, for workers' compensation benefits. Stegall now challenges that judgment through the following assignment of error:
 {¶ 2} "The trial court erred in ruling, as a matter of law, that appellant was not injured within the course and scope of her employment with appellee Lakefront Lines, Inc. at the time of her injury of November 13, 2003."
 {¶ 3} This court has fully and carefully reviewed the record and the law that is applicable to the undisputed facts of this case. We find that the September 6, 2005 opinion and judgment entry of the Honorable Charles J. Doneghy is an appropriate and lawfully correct discussion of the facts and law involved in this appeal. We therefore adopt the trial court's well-reasoned opinion and judgment entry as our own (see Appendix A) and find the sole assignment of error not well-taken.
 {¶ 4} On consideration whereof, the court finds that substantial justice has been done the party complaining and the judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
Judgment affirmed.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, J. Mark L. Pietrykowski, J. Arlene Singer,P.J. Concur.